      Case 2:18-cv-06893-SJO-FFM Document 57 Filed 12/12/19 Page 1 of 1 Page ID #:1438




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Stephanie Clifford                                                        CASE NUMBER:


                                                        PLAINTIFF(S)
                                                                                         2:18-cv-06893-SJO-FFM
                                   v.
Donald J. Trump                                                                 ORDER TO STRIKE ELECTRONICALLY
                                                                                      FILED DOCUMENT(S)
                                                     DEFENDANT(S) .


The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply with the Court's
Local Rules, General Orders, and/or Case Management Order, as indicated:

                    12/04/2019                   /       48         /            REQUEST to Substitute attorney
                  Date Filed                         Doc. No.                              Title of Document
                    12/07/2019                   /    51 & 52       /     APPLICATION of Non-Resident Attorneys
                   Date Filed                        Doc. No.                              Title of Document
     G    Document submitted in the wrong case
     G    Incorrect document is attached to the docket entry
     G    Document linked incorrectly to the wrong document/docket entry
     G    Incorrect event selected. Correct event is
     G    Case number is incorrect or missing
     G    Hearing information is missing, incorrect, or not timely
     G    Local Rule 7.1-1 No Certification of Interested Parties and/or no copies
     G    Case is closed
     G    Proposed Document was not submitted as separate attachment
     G    Title page is missing
     G    Local Rule 56-1 Statement of uncontroverted facts and/or proposed judgment lacking
     G    Local Rule 56-2 Statement of genuine disputes of material fact lacking
     G    Local Rule 7-19.1 Notice to other parties of ex parte application lacking
     G    Local Rule 11-6 Memorandum/brief exceeds 25 pages
     G    Local Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents
     ✔
     G    Other: FAILURE to comply with L.R. 5-4.4 Submission of Proposed Orders, Judgments, or Other
                  Proposed Documents That Require a Judge’s Signature., L.R. 5-4.5 Mandatory Chambers
                  Copies and Court's Standing Order.



Dated: 12/12/19                                                          By:
                                                                               U.S. District Judge / U.S. Magistrate Judge
cc: Assigned District and/or Magistrate Judge

               Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

G-106 (6/12)                               ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
